DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on December 19, 2019. 
Currently claims 1-20 are pending. Claims 1, 19 and 20 are independent.  


Priority
Applicant claims the priority of a Foreign Patent application No. JP 2018-245391, filed on December 19, 2019 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 appears to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-18 are directed to a device comprising a circuitry configured to perform the steps, which falls within the statutory category of a machine; claim 19 is directed to a method for information processing, which falls within the statutory category of a process; and claim 20 is directed to a non-transitory storage medium in which a program is stored, which falls within the statutory category of a product. Step 1 is satisfied. 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the device claims as representative. The claims recite limitations of “predict a future fuel consumption amount of a vehicle; predict a fuel replenishment timing at which a fuel replenishment of the vehicle is needed, associate the actual result of the fuel consumption amount of the vehicle, estimate a plan that is related to the use of the vehicle and that is unregistered as the information relevant to the plan of the user, provide, to the user, information 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims recite the additional elements of “circuitry” and “a user terminal” to perform the steps. The specification discloses these elements at a high level of generality and merely invoked as tools to perform the generic computer functions including providing information to the user in the way of displaying/sending the information to the user terminal over a communication network. See Spec. ¶ 46-50. Thus, none of the limitations in the claims reflects an improvement to the functioning of a computer itself or another technology, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. Therefore, the additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).

Beyond the abstract idea, the claims recite the additional elements of “circuitry” and “a user terminal” to perform the steps. The specification discloses these elements at a high level of generality and merely invoked as tools to perform the generic computer functions including providing information to the user in the way of displaying/sending the information to the user terminal over a communication network. See Spec. ¶ 46-50. However, the functions of receiving, displaying, and sending/transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
For the foregoing reasons, claims 1-18 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims, method claim 19 and product claim 20 parallel claims 1-18—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cox et al., (US 2015/0226563, hereinafter: Cox). 
Regarding claim 1, Cox discloses an information processing device comprising circuitry configured to 
predict a future fuel consumption amount of a vehicle, based on information relevant to an actual result of a fuel consumption amount of the vehicle and information relevant to a plan of a user of the vehicle (see Fig. 6; ¶ 64, ¶ 67-68, ¶ 110-113, and claim 9); and 
predict a fuel replenishment timing at which a fuel replenishment of the vehicle is needed, based on the future fuel consumption amount of the vehicle and information relevant to a remaining fuel amount of the vehicle (see ¶ 15-16, ¶ 31, ¶ 68-69, ¶ 110).  
Regarding claim 2, Cox discloses the information processing device according to claim 1, wherein 
the circuitry (see ¶ 22) is configured to 
associate the actual result of the fuel consumption amount of the vehicle, for each past plan that is related to use of the vehicle and that is known from the information relevant to the plan of the user, based on the information relevant to the actual result of the fuel consumption amount of the vehicle (see ¶ 15-17, ¶ 85-87, claims 6 and 16 ), 
(see Fig. 6; ¶ 64-68, ¶ 110-114, and claim 9), and 
predict the timing at which the fuel replenishment of the vehicle is needed, based on the fuel consumption amount of the vehicle for each future plan and the information relevant to the remaining fuel amount of the vehicle (see ¶ 14-16, ¶ 31, ¶ 68-69, ¶ 110). 
 
Regarding claim 3, Cox discloses the information processing device according to claim 2, wherein the circuitry is configured to 
estimate a plan (route) that is related to the use of the vehicle and that is unregistered as the information relevant to the plan of the user (see Fig. 5, # 542; ¶ 69, ¶ 101), 
associate the actual result of the fuel consumption amount of the vehicle for eachI SN201811259US00 past plan that is related to the use of the vehicle and that is registered as the information relevant to the plan of the user, and for each past plan that is related to the use of the vehicle and that is unregistered as the information relevant to the plan of the user, based on the information relevant to the actual result of the fuel consumption amount of the vehicle (see ¶ 15-17, ¶ 65, ¶ 69, ¶ 75, ¶ 85-87, claims 6 and 16 ), and 
predict the fuel consumption amount of the vehicle for each future plan that is related to the use of the vehicle and that is registered as the information relevant to the plan of the user, and for each future plan that is related to the use of the vehicle and that is unregistered as the information relevant to the plan of the user, based on the actual result of the fuel consumption amount of the vehicle associated for each past plan (see Fig. 5, # 544; ¶ 8, ¶ 55, ¶ 65, ¶ 69).  
Regarding claim 4, Cox discloses the information processing device according to claim 2, wherein: 
a part of the information relevant to the plan of the user is information relevant to a route between a departure place and a destination place corresponding to a plan that is related to the use of the vehicle and that is registered (see ¶ 30, ¶ 65, ¶ 79-80, ¶ 96-97); and 
the circuitry is configured to predict the fuel consumption amount of the vehicle for a future plan that is related to the use of the vehicle and that is registered as the information relevant to the plan of the user, based on the actual result of the fuel consumption amount of the 
Regarding claim 5, Cox discloses the information processing device according to claim 4, wherein 
the circuitry is configured to predict the fuel consumption amount of the vehicle for the future plan that is related to the use of the vehicle and that is registered as the information relevant to the plan of the user, based on actual result information relevant to a congestion situation on the route on a date and hour in the past plan that is related to the1 SN201811259US00 TFN180682-USuse of the vehicle and that is registered as the information relevant to the plan of the user, and based on prediction information relevant to a congestion situation on the route on a date and hour in the future plan that is related to the use of the vehicle and that is registered as the information relevant to the plan of the user (see Fig. 5, # 544; ¶ 8, ¶ 55, ¶ 65, ¶ 69).  
Regarding claim 6, Cox discloses the information processing device according to claim 1, wherein 
the circuitry is configured to provide, to the user, information relevant to the timing at which the fuel replenishment of the vehicle is needed, through a user terminal (see Fig. 3, # 341; ¶ 16, ¶ 31).  
Regarding claim 7, Cox discloses the information processing device according to claim 6, wherein 
the circuitry is configured to provide, to the user, information relevant to a fuel replenishment facility as waypoint on a movement route corresponding to a particular plan before the timing at which the fuel replenishment of the vehicle is needed, the particular plan being a future plan that is related to the use of the vehicle and that is registered as the information relevant to the plan of the user (see Fig. 5, # 550; ¶ 16, ¶ 31, ¶ 69, ¶ 116).  
Regarding claim 8, Cox discloses the information processing device according to claim 7, wherein 
the circuitry is configured to provide, to the user, the information relevant to the fuel replenishment facility as the waypoint on the movement place corresponding to a plan for a day on which it is predicted that a fuel price is relatively low before the timing at which the fuel replenishment of the vehicle is needed, based on prediction information relevant to the fuel price, 
Regarding claim 9, Cox discloses the information processing device according to claim 7, wherein 
the circuitry is configured to provide, to the user, the information relevant to the fuel replenishment facility as the waypoint, based on information relevant to a movement history of the vehicle (see Fig. 5, # 550; ¶ 16, ¶ 31, ¶ 69, ¶ 116).  
Regarding claim 10, Cox discloses the information processing device according to claim 7, wherein 
the circuitry is configured to select the fuel replenishment facility as the waypoint from fuel replenishment facilities, based on information relevant to a congestion degree for each of the fuel replenishment facilities, and provide, to the user, information relevant to the fuel replenishment facility that is selected (see ¶ 32, ¶ 114).  
Regarding claim 11, Cox discloses the information processing device according to claim 3, wherein: 
a part of the information relevant to the plan of the user is information relevant to a route between a departure place and a destination place corresponding to a plan that is related to the use of the vehicle and that is registered (see ¶ 30, ¶ 65, ¶ 79-80, ¶ 96-97); and 
the circuitry is configured to predict the fuel consumption amount of the vehicle for a future plan that is related to the use of the vehicle and that is registered as the information relevant to the plan of the user, based on the actual result of the fuel consumption amount of the vehicle associated with a past plan that is related to the use of the vehicle and that is registered as the information relevant to the plan of the user, based on information relevant to the route corresponding to the past plan, and based on information relevant to the route corresponding to the future plan that is related to the use of the vehicle and that is registered as the information relevant to the plan of the user (see Fig. 5, # 544; ¶ 8, ¶ 55, ¶ 65, ¶ 69).  
Regarding claim 12, Cox discloses the information processing device according to claim 2, wherein 
the circuitry is configured to provide, to the user, information relevant to the timing at which the fuel replenishment of the vehicle is needed, through a user terminal (see Fig. 6; ¶ 16, ¶ 31-32, ¶ 114-116).  
Regarding claim 13, Cox discloses the information processing device according to claim 3, wherein 

Regarding claim 14, Cox discloses the information processing device according to claim 4, wherein 
the circuitry is configured to provide, to the user, information relevant to the timing at which the fuel replenishment of the vehicle is needed, through a user terminal (see Fig. 6; ¶ 16, ¶ 31-32, ¶ 114-116).  
Regarding claim 15, Cox discloses the information processing device according to claim 5, wherein 
the circuitry is configured to provide, to the user, information relevant to the timing at which the fuel replenishment of the vehicle is needed, through a user terminal (see Fig. 6; ¶ 16, ¶ 31-32, ¶ 114-116).  
Regarding claim 16, Cox discloses the information processing device according to claim 8, wherein 
the circuitry is configured to provide, to the user, the information relevant to the fuel replenishment facility as the waypoint, based on information relevant to a movement history of the vehicle (see Fig. 5, # 550; ¶ 16, ¶ 31, ¶ 69, ¶ 116).  
Regarding claim 17, Cox discloses the information processing device according to claim 8, wherein the circuitry is configured to 
select the fuel replenishment facility as the waypoint from fuel replenishment facilities, based on information relevant to a congestion degree for each of the fuel replenishment facilities (see ¶ 32, ¶ 114), and 
provide, to the user, information relevant to the fuel replenishment facility that is selected (see ¶ 32, ¶ 114).  

Regarding claim 18, Cox discloses the information processing device according to claim 9, wherein 
the circuitry is configured to 
select the fuel replenishment facility as the waypoint from fuel replenishment facilities, based on information relevant to a congestion degree for each of the fuel replenishment facilities (see ¶ 32, ¶ 114), and 


Regarding claim 19, Cox discloses an information processing method that is executed by an information processing device (see ¶ 23), the information processing method comprising: 
a fuel consumption amount predicting step of predicting a future fuel consumption amount of a vehicle, based on information relevant to an actual result of a fuel consumption amount of the vehicle and information relevant to a plan of a user of the vehicle (see Fig. 6; ¶ 64, ¶ 67-68, ¶ 110-113, and claim 9); and 
a fuel replenishment timing predicting step of predicting a timing at which a fuel replenishment of the vehicle is needed, based on the future fuel consumption amount of the vehicle and information relevant to a remaining fuel amount of the vehicle (see ¶ 15-16, ¶ 31, ¶ 68-69, ¶ 110).  

Regarding claim 20, Cox discloses a non-transitory storage medium in which a program is stored, the program being executed by an information processing device (see ¶ 23) and causing the information processing device to execute: 
a fuel consumption amount predicting step of predicting a future fuel consumption amount of a vehicle, based on information relevant to an actual result of a fuel consumption amount of the vehicle and information relevant to a plan of a user of the vehicle (see Fig. 6; ¶ 64, ¶ 67-68, ¶ 110-113, and claim 9); and 
a fuel replenishment timing predicting step of predicting a timing at which a fuel replenishment of the vehicle is needed, based on the future fuel consumption amount of the vehicle and information relevant to a remaining fuel amount of the vehicle (see ¶ 15-16, ¶ 31, ¶ 68-69, ¶ 110).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kandula et al., (US 2016/0123752) discloses a method for predicting fuel usage by a vehicle during a trip by obtaining sensor measurements from one or more sensors of a mobile computing device.
Tang (US 2010/0198508) discloses a method for generating fuel estimation for calculating a base range of the device, locating a fuel station approximately along the route, and recommending a refuel based on the base range and with fuel station within the base range. 
Dudar et al., (WO 2017/200522 A1) discloses a method for predicting vehicle usage associated with a fuel amount, and automatically generating a refuel request for the vehicle, and transmitting the refuel request to a mobile device of the user.
Li et al., (US 2019/0145789) discloses a method for fuel consumption prediction based on historical fuel consumption extracted from historic travel data for at least one historic travel path of a vehicle.
“A distance-Adaptive Refueling Recommendation Algorithm for Self-Driving Travel”, by Quanli Xu et al., School of Tourism and Geographic Science, Yunanan Normal University, Kunming 650500, China. Isprs International of Geo-Information, Published: 12 March 2018.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624